Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00444-CR

                                      Christopher Jesus VERA,
                                              Appellant

                                               v.
                                    The STATE of TexasAppellee
                                       The STATE of Texas,
                                             Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR1155
                              Honorable Dick Alcala, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 19, 2014

AFFIRMED

           Christopher Jesus Vera pled true to committing two criminal offenses in violation of the

terms of his community supervision and was sentenced to two years imprisonment in accordance

with a plea bargain agreement.        Vera’s court-appointed attorney filed a brief containing a

professional evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967).

Counsel concludes that the appeal has no merit. Counsel provided Vera with a copy of the brief

and informed him of his right to review the record and file his own brief. See Nichols v. State, 954
                                                                                      04-13-00444-CR


S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.). Vera did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw

is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will

be appointed. Should Vera wish to seek further review of this case by the Texas Court of Criminal

Appeals, Vera must either retain an attorney to file a petition for discretionary review or Vera must

file a pro se petition for discretionary review. Any petition for discretionary review must be filed

within thirty days from the later of: (1) the date of this opinion; or (2) the date the last timely

motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for

discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX. R. APP. P.

68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of

the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                  Catherine Stone, Chief Justice

DO NOT PUBLISH




                                                -2-